DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 16 November, 2020. The amendments have been entered, accordingly, claims 1-12 are allowed (see Examiner’s Reasons for Allowance).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Air-conditioning units, which incorporate indoor and outdoor units, for heating and cooling separately or simultaneously is well known within the refrigeration arts (see at least JIN US 2013/0213077 A1; WAKAMOTO US 2012/0216989 A1 cited on the PTO-892 mailed on 14 April, 2020).
However, the connections of the refrigeration components within the outdoor and indoor units, specifically to the four-way valve, in addition to the placement of electromagnetic valves is unique to that of the present application. Claim 1, recites, "An outdoor unit of an air conditioning system, the outdoor unit comprising a four-way valve, an outdoor heat exchanger, a throttling element having at least one valve, a second electromagnetic valve, a third electromagnetic valve, and a compressor, wherein: an exhaust end of the compressor is connected with an A end of the four-way valve; a B end of the four-way valve is connected with one end of the outdoor heat exchanger, and another end of the outdoor heat exchanger is connected with a first connecting pipe through the throttling element; a C end of the four-way valve is connected with a suction end of the compressor; a D end of the four-way valve is connected with a second connecting pipe; the A end of the four-way valve is connected with a third connecting pipe through the second electromagnetic valve, the third electromagnetic valve is connected between the third connecting pipe and the second connecting pipe; and one end of the second electromagnetic valve is connected with the A end of the four-way valve and the other end of the second electromagnetic valve is connected between the third electromagnetic valve and the third connecting pipe.",  while claim 8 requires the limitations of claim 1, and claims 11-12 require the structures of claims 1 and 8, respectively.  The closest prior art was considered to be SHIMAMOTO with this connection type. However, SHIMAMOTO does not disclose two distinct electromagnetic valves, and further a combination to modify SHIMAMOTO to disclose two distinct electromagnetic valves renders SHIMAMOTO inoperable based on the intended utilization and method of operation provided within the disclosure (Argued in the response by Applicant, and agreed upon based on secondary consideration by the Examiner).  
Therefore, the prior art fails to disclose, teach, or suggest the combination of elements required by claims 1, 8, and 11-12 with the connection of the refrigeration components.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/5/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763